Exhibit 23 Consent of Independent Registered Public Accounting Firm The Board of Directors DNB Financial Corporation: We consent to incorporation by reference in this Registration Statement on Form S-8 of DNB Financial Corporation, and in the accompanying Annual Report on Form ll-K for the DNB First 401(k) Retirement Plan (the "Plan") for the fiscal year ending December 31, 2006, of our report dated June 29, 2007 that is included in that Annual Report. /s/ Fischer Cunnane & Associates Ltd. June 29, 2007
